Citation Nr: 1513581	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  08-06 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for mitochondrial myopathy and cytopathy, to include Kearns-Sayre syndrome.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from February 1969 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In October 2011 and October 2013, the Board remanded this matter for additional development and medical inquiry.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The record in this matter consists solely of electronic claims files, and has been reviewed.  Relevant evidence has been added to the record since the August 2014 Supplemental Statement of the Case (SSOC), and has been reviewed pursuant to the appellant's January 2013 and August 2014 waivers of initial AOJ review of the evidence.     

The appellant indicated previously that he wanted to appear before a Board hearing to offer testimony in support of his claim.  In a statement received in February 2015, he withdrew his request for a Board hearing.  

In a statement received in November 2014, the appellant indicated that he was going to represent himself before VA.  

In the October 2013 remand, the Board referred to the AOJ the issue of service connection for a heart disorder.  This issue has been raised by the appellant in statements of record dated in November 2011 and October 2012.  In July 2013 and April 2014 memoranda of record, the AOJ acknowledged this issue.  However, the record does not indicate that the issue has been adjudicated by the AOJ.  As the Board has no jurisdiction over the issue, it is again referred to the AOJ for appropriate action.  


REMAND

In its October 2013 remand, the Board requested additional development and medical inquiry.  The Board requested addendum opinions from physicians who already commented on the appellant's claim - from a VA neurologist (L.A., M.D.) who provided favorable commentary in a January 2006 report, and from a private specialist (S.W., M.D.) who provided favorable commentary in several letters and reports of record.  The record reflects that, in a June 2014 letter of record, the private specialist responded to VA's request for an addendum opinion.  The record indicates, however, that VA did not request an addendum opinion from the VA neurologist.  The record indicates that this physician is now in private practice.  A remand is necessary so that an addendum opinion can be sought from that physician.  Stegall v. West, 11 Vet. App. 268 (1998).  

In its October 2013 remand, the Board also requested that a VA compensation examination be provided to the appellant.  In response, the appellant underwent VA examinations for which reports and opinions dated in February and August 2014 have been included in the record.  These opinions respond in part to the Board's remand inquiry.  However, in certain crucial respects, the opinions are not responsive.  A remand is necessary so that an addendum opinion can be obtained from this VA examiner.  See Stegall, supra.        

Further, additional development is necessary with regard to life insurance benefits the appellant has received.  A January 1992 letter from the First UNUM Life Insurance Company to the appellant indicates that an application for "Long Term Disability Benefits" had been approved.  In a statement dated in February 2006, the appellant indicated that he underwent medical examinations pursuant to the application process for these benefits.  He indicated that "First UNUM performed medical exams and/or obtained medical records before they declared me 100% Long Term Disabled[.]"  The record does not indicate that an effort was made to obtain this evidence.  On remand, an attempt should be made to obtain these records.  

Pursuant to the October 2013 remand, the Board also directed that the appellant's service personnel records (SPRs) should be included in the claims file.  Moreover, the Board directed that any available relevant records from the Social Security Administration (SSA) should be included in the claims file.  The RO acted on these two directives.  Subsequently, the AOJ received notification from SSA that the SSA records had been destroyed, and received notification from the National Personnel Records Center (NPRC) that the SPRs were not available.  The record does not indicate that any further attempts were made to obtain the records or to notify the appellant - in accordance with 38 C.F.R. § 3.159(e) - that these records were not available.  

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records are dated in May 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant that SSA informed VA that copies of his SSA records were destroyed and that the records are therefore not available for consideration before the Board pursuant to 38 C.F.R. § 3.159(e).   

2.  Again attempt to obtain the Veteran's complete Naval Reserve service personnel records through the appropriate sources.  If the records are not obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).    

3.  Associate with the claims file copies of VA medical records dating from May 2007 to the present.  If no further treatment records exist, the claims file should be documented accordingly.

4.  Request that the appellant submit or authorize the release of medical evidence related to disability benefits from First UNUM Life Insurance Company.   

If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain such records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The appellant must then be given an opportunity to respond.

5.  After the above is complete, the AOJ should attempt to contact the VA neurologist who provided the January 2006 opinion.  An internet search indicates that Dr. L.A., M.D. is currently working as a private practitioner in Fresno, California.  An addendum opinion should be requested from the physician in light of the following facts:  

(A) the appellant served on active duty for training from February 1969 to October 1969; 

(B) the appellant underwent physical examination in March 1969 at which time he stated that he was in excellent health and denied ever having swollen or painful joints, frequent or severe headaches, eye trouble, ear trouble, cramps in legs, and lameness; and 

(C) that he was seen in March 1969 with complaints of sore throat and congestion and diagnosed with upper respiratory infection, that he was seen three times in April 1969 (the first time for a sore in his mouth, the second time for a stomach ache, fever, nausea, and feeling weak; and the third time two days later with report of being asymptomatic); and that he was seen in May 1969 with complaint of jock rash.  

(D)  Is it at least as likely as not (probability of 50 percent or greater) that the mitochondrial myopathy/Kearns-Sayre syndrome began in or is related to his ACTDUTRA period (February 8, 1969 to October 9, 1969.  If the disorder existed prior to service did it permanently increase in severity beyond the natural progression of the disease during his ACTDUTRA period (February 8, 1969 to October 9, 1969).

6.  This case should again be made available to the VA physician who provided the February and August 2014 reports and opinions.  The examiner should again review the record, and should provide an addendum opinion responding to the following inquiry:    

In the February and August 2014 reports, the physician clearly indicates that the appellant's mitochondrial myopathy/Kearns-Sayre syndrome existed prior to service.  

However, the physician did not state whether it is at least as likely as not (probability of 50 percent or greater) that the pre-service existing mitochondrial myopathy/Kearns-Sayre syndrome permanently increased in severity beyond the natural progression of the disease during his ACTDUTRA period (February 8, 1969 to October 9, 1969).  Please respond to this particular inquiry.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

If this VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

7.  Review the medical commentary obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
8.  After all the above development has been completed, readjudicate the claim on appeal.  If the issue remains denied, the appellant should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



